Danforth, J.
It seems from the testimony reported that, during the progress of the trial, defendant’s counsel had notice of some communication between the plaintiff and some of the jurors. This was sufficient, at least, to have put him upon inquiry, and, by consenting to go on with the trial without objection, he consents to abide the result, as the authorities cited for plaintiff abundantly show; especially those of Hallock v. Franklin, 2 Met., 560, and Fox v. Hazelton, 10 Pick., 275. The verdict does not appear to be so clearly against the weight of evidence as to authorize us to disturb it. Motions overruled.

Judgment on the verdict.

Appleton, C. J., Cutting, Walton, Dickerson and Tapley, JJ., concurred.